Title: To Thomas Jefferson from Robert Smith, 14 May 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            Navy Department. 14h May 1806.
                        
                        From the enclosed letters you will perceive that Comre. Rodgers proposes to keep in the Mediterranean the
                            Vessels that had been conditionally ordered home by letter dated Oct. 12. 1805 under the reasonable presumption that we
                            did not then know the state of things with Tunis. My letter however by the Hornet of March 22. 1806 conveying to him the
                            information that we have no reason to believe that we shall soon be engaged in hostilities with any of the Barbary Powers,
                            will suggest to him that we have been expecting he had sent home the Vessels and under that impression he will certainly
                            order them home. If the Tunisian Minister should return in such a state of things & especially as we cannot send out
                            the Chesapeake the Bey presuming upon our Weakness in the Mediterranean would be very exorbitant in his demands. If the
                            force now in the Mediterranean should be detained we could under its influence prescribe our own terms.—
                        A Merchant Vessel freighted by me to carry Stores to the Mediterranean is stopped upon demurrage until I know
                            whether you are disposed to countermand the order of the 12h. Octr. 1805. The enclosed letter to Comre. Rodgers in such
                            case is submitted to your consideration. It will reach Gibraltar before the returning Vessels can have passed the Straits.—
                        The Tunisian Minister may return in a small Brig of very good properties belonging to the Navy Department
                            which can be transferred to the State Department and which may be presented to the Bey in lieu of the Zebecque.—
                        I have considered it proper to address an Official Note to the Secretary of the Treasury in relation to the
                            Navy Appropriations. you will herewith receive a Copy of this Note and the original of his answer. you will have the
                            goodness after reading the Answer to return it to the Department.
                  I am very respectfully Sir, yr ob St.
                        
                            Rt Smith
                     
                        
                    